Citation Nr: 1818851	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-39 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

Additional evidence related to the Veteran's migraine headaches was associated with the record after the October 2014 statement of the case (SOC), notably private treatment records.  See 38 C.F.R. § 20.1304.  However, there is no need for the RO to consider this evidence.  In this regard, the Board notes that an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C. § 7105 (2012).  Moreover, as the Board is granting the Veteran's claim in full, there is no possibility of any prejudice to the Veteran.


FINDING OF FACT

The Veteran's migraine headaches are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for migraine headaches, which she contends originated in service and have continued to the present.

At the outset, the Board notes that the Veteran was seen in service several times for complaints of recurrent headaches, and required emergency care right side headache (see service treatment records (STRs) from December 1987 through January 1989).  In addition, the Veteran is currently diagnosed with migraine headaches (see February 2014 VA headaches examination).  Thus, the resolution of this appeal turns on whether there is a link, lay and/or medical, between the Veteran's migraine headaches and service.

At her April 2017 hearing, the Veteran testified that she experienced migraine symptoms during service, which were diagnosed as sinus headaches.  Additionally, the Veteran stated that she inquired about allergy testing and treatment while in service, but was informed that allergy shots were contraindicated during pregnancy.  Consequently, she decided to postpone the testing and treatment until she was done having children, noting that she was pregnant at the time she inquired about these procedures.  In 1997, after the birth of her third child, the Veteran underwent allergy testing and sought treatment for her headaches.  In September 1998, based on allergy testing, essentially normal sinus X-Rays, and the Veteran's history of headaches, her physician provided a provisional diagnosis of migraine headaches.  Thereafter, she was evaluated by a neurologist, who confirmed the diagnosis of migraine headaches.

Based on the foregoing, the Veteran contends that her symptoms were misdiagnosed in-service as sinus headaches, as opposed to migraine headaches.  In this regard, she stated that her headaches had been triggered by changes in barometric pressure, particularly during fall and spring, which is associated with a diagnosis of migraine headaches.  Further, she noted that while her headaches intensify during fall and spring, her allergy symptoms are less severe during these seasons, which is against a nexus between her allergies and headaches.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's migraine headaches and the symptoms experienced in service.  
At her April 2017 hearing, the Veteran opined that her current migraine headaches are related the headaches she experienced in service.  The Board notes that the Veteran is a nurse; thus, she is a medical professional competent to report on both her subjective symptoms and their clinical significance.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a healthcare provider, such as a nurse, generally is qualified to provide competent medical evidence); see also Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).  Moreover, the Veteran's contentions are supported by the opinions of her private physician.  In May 2017, after a review of the Veteran's STRs, her private physician opined that the Veteran's headaches were misdiagnosed in-service, as they were not sinus related, but migraine headaches.  In addition, the physician opined that the Veteran's migraine headaches were at least as likely as not related to her service.  Accordingly, a nexus to service is established.

The Board acknowledges the negative nexus opinion contained in the February 2014 VA headache examination report.  However, the Board finds this opinion to be of limited probative value as it failed to address the Veteran's lay and medical statements.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed migraine headaches and service is at least in equipoise with the evidence against a nexus.  Therefore, service connection for migraine headaches is warranted.


ORDER

Service connection for migraine headaches is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


